Case 2:20-cv-00986-TJH-RAO Document17 Filed 06/05/20 Page 1of1 Page ID #:306

8 UNITED STATES DISTRICT COURT

9 CENTRAL DISTRICT OF CALIFORNIA
10
11 | KEVIN ALLEN, Case No. CV 20-00986 TJH (RAO)
12 Petitioner,
13 V. JUDGMENT
14 || C. PFEIFFER, Warden,
15 Respondent.

 

 

16

17 Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18 || Recommendations of United States Magistrate Judge,

19 IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
20 || is dismissed with prejudice.

21

| —— “9 ——
22 || DATED: JUNE 5, 2020 / ery U/ Sela,

 

 

°° TERY T/AMATTER, JR. #&

24 UNITED STATES DISTRICT JUDGE
25

26

27

28

 
